Citation Nr: 9926438	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
February 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected lumbar strain above 
10 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected lumbar strain is 
manifested by complaints of recurrent low back pain that is 
exacerbated by lifting, bending and prolonged sitting, and 
objective evidence of some discomfort on extremes of lumbar 
extension.   


CONCLUSION OF LAW

The criteria for an assignment of an increased rating above 
10 percent for the service connected low back strain have not 
been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Code 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.
 
In considering the severity of the veteran's low back 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1998).  In 
a February 1995 rating decision, the RO granted service 
connection for low back pain, with a 10 percent rating 
effective February 5, 1994, the date following service 
discharge.  The veteran's service medical records include a 
January 1994 report of medical history, as part of his 
separation physical examination, that notes a history of 
recurrent low back pain.  During his October 1994 VA 
examination, the veteran described a 1992 incident in which 
he was lifting an object and felt pain in his lower back.  
Further elaborations by the veteran subsequent to that 
examination revealed that he was lifting a 40 pound box to 
place inside an aircraft when he felt pain in his lower back.  
He states that he sought medical treatment at that time and 
was diagnosed with lumbar strain.  At the time of the October 
1994 VA examination, the veteran complained of worsening low 
back pain after repetitive or prolonged bending or lifting, 
as well as during prolonged standing.  Sitting or walking did 
not exacerbate his back condition, and he noted no radiating 
pain to his lower extremities.  Upon examination, the veteran 
stood erect, had a normal gait, with no spasms or tenderness 
noted.  His lumbar spine range of motion was 75 degrees in 
flexion and 30 degrees in extension, with no pain on motion 
noted.  Subsequent rating decisions confirmed the 10 percent 
rating.             

As indicated above, the veteran appeals his 10 percent low 
back disability rating, contending that his symptomatology 
warrants a higher evaluation because he now experiences 
numbness in his legs due to his back pain.  After a review of 
the record, the Board finds that the evidence is against a 
higher rating for this disability.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5295, for lumbosacral strain.  
According to DC 5295, a 40 percent rating is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent rating is called for when 
lumbosacral strain includes characteristic pain on motion.

The Board does not find evidence to support an increased 
rating for low back strain.  The report of the most recent VA 
examination that was conducted in November 1997, reveals that 
the veteran reported pain that varies in severity and is 
aggravated by activities such as prolonged sitting, bending 
and lifting.  It was noted that he was able to stand and walk 
without any difficulties, and no radiating pain, numbness or 
tingling of the lower extremities was noted.  He stated that 
he was employed as an electrician apprentice, and that he 
would take pain medication, such as Ibuprofen, as necessary.  
Upon examination, his station and gait were described as 
normal and he walked with an unremarkable gait pattern.  He 
was able to stand erect with no tenderness or spasm noted.  
His range of back motion was 75 degrees of flexion and 30 
degrees of extension, with no pain on lumbar flexion, but 
with some discomfort on the extremes of lumbar extension.  He 
also had lateral bending of 35 degrees to the right and 30 
degrees to the left, without pain.  Right and left lateral 
rotation was 25 degrees without pain.  Supine straight leg 
raising was negative for further evidence of pain, and he was 
able to walk heel to toe and squat and arise again with no 
problems noted.  Lower extremity reflexes and sensation were 
intact with no measurable atrophy noted, except for the 
inability to obtain a left knee jerk.  The diagnostic 
impression was chronic lumbar strain, with the possibility of 
L4 nerve root irritation with loss of left knee jerk.    

The Board finds that the veteran's back condition does not 
satisfy the 20 percent rating for lumbosacral strain under DC 
5295.  The most recent spine examination does not reveal any 
evidence of muscle spasm on extreme forward bending or loss 
of lateral spine motion in the standing position.  The 
examiner specifically noted no back spasm upon examination.  
The limited discomfort that is evidenced on extremes of 
extension of the lumbar spine does not rise to the level of 
muscle spasm, and is consistent with a 10 percent rating.  
The Board also finds that the veteran's back condition does 
not warrant a 40 percent disability rating under the 
Schedule.  There is no evidence of severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion, narrowing of joint space, or 
abnormal mobility.  The Board acknowledges that November 1997 
X-ray evidence from H. Moore, M.D., radiologist, reveals 
lumbar scoliosis.  However, further medical evidence from 
William I. Park, III, M.D., from January 1998, reveals that 
the scoliosis is a congenital condition, and thus not related 
to the service connected lumbar strain.  In any event, Dr. 
Park's medical evaluation included observations that the 
veteran had normal flexion and extension, with pain only 
present with forward flexion when the veteran's fingertips 
touched the floor.  The Board finds that this evidence is 
essentially consistent with the most recent VA examination.  
Therefore, the Board finds the current 10 percent evaluation 
seems to be the most accurate rating under DC 5295 as it is 
consistent with the level of impairment shown by the 
pertinent evidence on file.

The Board has also considered whether the veteran's back 
condition merits a higher rating under other Diagnostic Codes 
applicable to disability of the spine.  However, the Board 
concludes that DC's 5285 (residuals of fractured vertebra), 
5286 (complete bony fixation, or ankylosis, of the spine), 
5289 (ankylosis of the lumbar spine), 5292 (moderate 
limitation of motion of lumbar spine), 5293 (intervertebral 
disc syndrome) and 5294 (sacro-iliac injury and weakness) are 
not applicable to the veteran's low back disability as there 
is no evidence of fractured vertebra, ankylosis, moderate 
limitation of motion, intervertebral disc syndrome or sacro-
iliac injury.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
held that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § .3321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  In this case, the statement of the case reflects 
that the RO considered the provisions of 38 C.F.R. § 3.321.  
Consequently, the Board will consider whether the veteran's 
claim for an increased rating for lumbar strain warrants the 
assignment of an extraschedular rating under those 
provisions. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1998).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 40 
percent, exists in the Schedule that anticipates greater 
disability from lumbar strain.   However, as indicated above, 
the record does not establish a basis to support a higher 
rating for this disability under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required frequent periods of hospitalization or 
treatment for lumbar strain.  Also, it is not shown that the 
veteran's back condition has markedly interfered with his 
employment.  He is currently employed as an electrician 
apprentice and there is no evidence showing that his back 
disorder has markedly interfered with his employment.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.


ORDER

Entitlement to an increased rating for lumbar strain is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

